755 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN W. ZEILER, ET AL., PLAINTIFFS-APPELLANTS,v.OHIO HIGH SCHOOL ATHLETIC ASSOCIATION; RICHARD L. ARMSTRONG;REV. MARTIN DONNELLY; SISTER MARY CAROL GREGORY;REV. RONALD OLSZWESKI; REV. THOMASMcCLAIN; AND SISTER JEANZOELLER, DEFENDANTS-APPELLEES.
NO. 84-3133
United States Court of Appeals, Sixth Circuit.
1/11/85

ORDER
BEFORE:  LIVELY, Chief Judge; ENGEL and MARTIN, Circuit Judges.


1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
IT IS ORDERD that the judgment of the District Court be, and it hereby is, affirmed upon the opinion of the district court.